NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                      901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                      CORPUS CHRISTI, TEXAS 78401
                                                                      361-888-0416 (TEL)
JUSTICES
                                                                      361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                      HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                      ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                      EDINBURG, TEXAS 78539
                                                                      956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ           Thirteenth District of Texas            956-318-2403 (FAX)

                                                                      www.txcourts.gov/13thcoa



                                     December 17, 2015

      Hon. Kenna M. Seiler                     Hon. George D. Gordon
      The Seiler Law Firm                      Baggett, Gordon & Deison
      8505 Technology Forest Place, Ste 1102   307 N. San Jacinto Street
      The Woodlands, TX 77381                  Conroe, TX 77301
      * DELIVERED VIA E-MAIL *                 * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00211-CV
      Tr.Ct.No. 10-12-13737 CV
      Style:    Rudis Robles and Claudia Flores Robles v. Christopher Mann, Gwenda
                Mann, and Mann's Machine, Inc.


            The above-referenced cause has been set for submission without oral argument
      on Thursday, January 07, 2016, before a panel consisting of Justice Dori Contreras
      Garza, Justice Gregory T. Perkes and Justice Nora Longoria.

                                           Very truly yours,


                                           Dorian E. Ramirez, Clerk

      DER:ch